PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/608,493
Filing Date: 30 May 2017
Appellant(s): Raichelgauz et al.



__________________
Oren Reches Reg. No. 53,506
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/2020.


Response to Argument
A. 	Claims 1, 5, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Du (2006/0222212) in view of Monroe (US 2004/0117638).

The Appellant argues –
(1)	“A man of ordinary skill in the art will appreciate that a company that has earners and is not interested to install more than just software will not be motivated to use iris scanning. A man of ordinary skill in the art will appreciate that facial recognition and iris scanning should not be combined - and that a man of ordinary skill in the art will be motivated not to combine Monroe and Du.”
(1)	Examiner respectfully disagrees.
A) Per MPEP 2141.02, VI, “However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.” 
B) Monroe recognizes advantages of using iris scan method (see Monroe paragraph [0007]). Therefore, in situations where more accurate scanning method is required and the cost is not an issue, one of ordinary skill in the art would be motivated to use iris scanning instead of facial recognition. As such, Monroe does not teach away and merely presents alternatives.


(2) 	Applicant argues that Du and Monroe fail to teach or suggest causing generation of at least one signature for at least one input multimedia content element, wherein each signature represents a concept, wherein each concept is a collection of signatures and metadata representing the concept.
(2)	Examiner respectfully disagrees.
The language of the claim as currently presented is broad. “generation of at least one signature for at least one input multimedia content element, wherein each signature represents a concept, wherein each concept is a collection of signatures and metadata representing the concept”
Du, discloses in paragraph [0056], an iris signature generation which can generate signature/s which is in responds to the image input as showing in fig.1. Furthermore, for example in paragraph [0015], Du, teaching that each inputted image which the system will use to generate the signature can be a concept as similar to the claim. For example Du discloses hyperspectral reflectivity and hyperspectral absorption) may be used to generate a signature of an item, non-limiting examples of which include body characteristics (fingerprint, iris, retina, tissue, blood vessel layout, blood type, fluid or discharge sample content, etc.),.In paragraph [0059-0060], Du teaches that multiple signatures can be generated. For example “Mr. John Doe's iris pattern is to be enrolled 
(3)	“Even if assuming, for sake or argument alone that Monros and Du can be combined (which is contested by the applicant) - then Monroe and Du, alone or in combination, fail to teach or suggest all the features of claim 5.”
(3)	Examiner respectfully disagrees.
The combination of Du and Monroe teach “wherein determining the at least one analytic further comprises: sending, to a deep content classification system, at least one of: the at least one input multimedia content element, and the at least one signature generated for the at least one input multimedia content element; 
receiving, from the deep concept classification system, at least one concept matching the input multimedia content element; and creating at least one analytic based on the metadata representing the matching at least one concept, wherein the determined at least one analytic further includes the created at least one analytic. 
For Example:
In paragraph [0062] of Du, iris identification can receive the subject iris image signature (the at least one input multimedia content element) and iris signatures from the iris signatures database in order to do the comparison. Furthermore, in paragraphs [0037, 0186, and 0243] of Monroe, tracking the person's movements backward in time, thus re-constructing the person's movements through a facility can be the analytic as claimed. 

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
An appeal conference was held on 3/16/2021 and it was agreed to proceed to the board of appeals.
Conferees:
/MAHER N ALGIBHAH/Examiner, Art Unit 2165   


 /ALEKSANDR KERZHNER/ Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                                       
/RYAN M STIGLIC/Primary Examiner 
                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.